EXAMINER’S REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an Examiner's Statement of Reasons for Allowance: 
To further expound on Applicant’s remarks, with regard to Figure 2 of GRUTTER et al. ‘994, there exists more than two rows of blade elements (4a-4f) and some of the blade elements circumferentially overlap but none of the blade elements extend over an angular distance of at least 180º.  To modify the number of rows to equal only two rows in combination with extending the length of the blade elements such that each of the blade elements extends over an angular distance of at least 180° to meet the claims as amended falls outside the scope of obviousness and would involve impermissible hindsight.  The claims thereby define over GRUTTER et al. and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





1 August 2022